Staley, Jr., J.
(dissenting): The majority of the board, in its decision of December 28, 1971, found that claimant’s activities were strenuous and constituted undue strain beyond the ordinary wear and tear of life, and the injury suffered was an accidental injury within the meaning of the law. The carrier’s request for review dated July 13, 1971 is based solely on the allegation that claimant did not suffer an industrial accident. By supplemental decision dated June 22, 1972, the majority of the' board found “that the employer was not prejudiced as medical treatment was rendered promptly and. the employer had knowledge of claimant’s condition. The failure of the claimant to give statutory written notice is therefore excused.” It is conceded that appellants did not raise the issue of notice at the hearing held on March 25, 1971 when claimant first testified while all parties were present or represented. Under these circumstances, the notice required by section 18 of the Workmen’s Compensation Law was waived. “ On this record the board could also find that notice was waived since the carrier did not raise the. issue at the first hearing at which all parties were present and claimant testified. (Matter of Coble v. Remington Rand, 7 A D 2d 676.)” (Matter of Mazzei v. Ace Dye Works, 39 A D 2d 973, 974, affd. 31 N Y 2d 1034.) The cases relied on by the majority of the court present situations where the notice required by section 18 was not waived and where there was no evidence that when the employer did eventually receive notice, the opportunity to investigate did or did not prejudice the employer. The'decision should be affirmed.